Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
 
Status of the Claims
Pursuant to the amendment dated 03/15/2022, claims 8 and 10 have been cancelled.  Claim 3 had been cancelled previously.  Claims 1, 2, 4-7, 9, and 11 are pending and under current examination.

All rejections not reiterated have been withdrawn.

Applicant is advised that should claim 5 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2, 4-7, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each of claims 1, 2, 4, 7, and 9 each recite the phrase “selected from the group comprising of” preceding the Markush group of buffers. This renders the claim indefinite because the word “comprising” is interpreted to allow other substances not expressly recited in the claim, as such, one having ordinary skill in the art cannot unambiguously ascertain whether additional buffers are permitted by the Markush grouping.  See MPEP 2111.03(I): A claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003). 

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, 9, and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (US 2009/0060861) in view of Kenney et al. (US20170035853; publication date: 02/09/2017; available as prior art under 102(a)(1) and 102(a)(2); effective filing date: 10/10/2016).

With regard to claims 1, 7, and 9, Poulsen teaches a pharmaceutical formulation comprising a polypeptide and certain specific buffers.  The composition may further comprise conventional buffers such as succinic acid or aspartic acid (0049).  Suitable polypeptides can be selected among the group consisting of vasopressin. Vasopressin is also called arginine vasopressin (AVP) or argipressin.  See Para [0031], [0043], [0066], [0051] and [0060].  Poulsen also discloses that the pharmaceutical formulation further comprises components selected from the group consisting of stabilizer(s), amino acid base(s), antimicrobial preservative(s), chelating agent(s) etc.  Chelating agents can be selected from salts of ethylenediamine tetraacetic acid (EDTA), citric acid, and aspartic acid, and mixtures thereof. (See Para 0051, 0057 and 0064).  Additional ingredients (i.e. excipients) may be wetting agents, emulsifiers, antioxidants, tonicity modifiers (0064).  Amino acids may be arginine (0067).  The antimicrobial may be chlorobutanol (0058).  
Poulsen differs from the claimed invention in specifically indicating that the composition is formulated for parenteral administration (limitation of instant claims 1, 7, and 9) and storing the composition in a glass or a COP vial (limitation of instant claim 11).  
Kenney teaches vasopressin formulated for injection (i.e. parenteral route of administration; example 13/table 47, page 53).  The composition may be formulated for dilution contains 20 units of vasopressin and when it is diluted for use will contain about 0.21 to 2.1 units/mL (0064).  The composition disclosed in example 13/table 47 is contained in a glass vial.  The example composition disclosed in table 48 on page 53 contains both vasopressin and chlorobutanol.  
It would have been prima facie obvious to a person skilled in the art to formulate the vasopressin taught by Poulsen for parenteral administration because this was a standard route of administration for this active agent at the instant effective filing date and one having ordinary skill would have recognized the essential ingredients of Poulsen as suitable for formulations for parenteral administration (see MPEP 2144.07).  
It would have been prima facie obvious to select chlorobutanol for embodiments of Poulsen’s invention containing vasopressin as the active agent.  One having ordinary skill in the art would have been motivated to do so because this substance would be recognized as compatible with vasopressin view of Kenney.  The skilled artisan would have had reasonable expectation of success because Kenney indicates that their invention is directed to stable formulations of vasopressin and discloses an example containing both substances.  
With regard to claims 2 and 4, as noted above, Poulsen discloses the composition may contain amino acids such as aspartic acid or arginine and chelating agents such as EDTA.  
With regard to claims 5-7 and 9, it would have been prima facie obvious to formulate the vasopressin as a ready to use formulation containing 0.21 to 2.1 units/mL or a ready to dilute and containing 20 units/mL because these were known at the instant effective filing date to be suitable dosage forms for vasopressin.  See MPEP 2144.07.  The examiner notes that the values 0.21 - 2.7 units/mL fall within the range of 0.01 to 2.5 units/mL recited in claims 1 and 7 and the value 20 units/mL falls within the range of 2.5 to 100 units/mL, recited in claim 9.  
With regard to claim 11, it would have been prima facie obvious to store the composition in a glass vial, as taught by Kenney, because one having ordinary skill in the art would have recognized this to be a suitable container for the liquid formulations disclosed by Poulsen.  See MPEP 2144.07.  

Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive.

On pages 5-6 Applicant cites data contained in the specification, specifically tables 2 and 3.  Applicant argues that the claimed embodiments show lower impurities when compared to the reference formulation using acetate buffer. 
Insomuch as this may be an assertion of unexpected results, please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
In the instant case, it is unclear what exactly is unexpected about the data contained in the specification and no side by side comparison to the closest prior art has been made of record.  

On pages 6-7, Applicant describes the teachings of Poulsen and argues that the conventional buffers disclosed by Poulsen are present in the composition in addition to the specific buffers Poulsen had discovered to provide stability to peptide therapeutics.  Applicant argues that Poulsen requires the diethylmalonic acid, trimellitic acid, shikimic acid, glycinamid, 2-amino-2-methyl-1,3-propanediol (AMPD) and tetraethylammonium (T.E.A.) or salts thereof.  Applicant argues that Poulsen teaches it is not possible to make a stable formulation substituting the buffers noted above with conventional buffers (such as succinic acid or aspartic acid).  
The examiner agrees that the specific buffers diethylmalonic acid, trimellitic acid, shikimic acid, glycinamid, 2-amino-2-methyl-1,3-propanediol (AMPD) and tetraethylammonium (T.E.A.) or salts thereof are essential to Poulsen’s invention.  The claims remain obvious over Poulsen because the claims recite the transitional phrase “comprising” and thus are open in terms of permitting the presence of ingredients not expressly recited in the claims. See MPEP 2111.03.  The claims as they are currently worded do not exclude Poulsen’s diethylmalonic acid, trimellitic acid, shikimic acid, glycinamid, 2-amino-2-methyl-1,3-propanediol (AMPD) and tetraethylammonium (T.E.A.) or salts thereof.  

On page 8, Applicant argues that vasopressin is disclosed in a laundry list of other polypeptides and that insulin is disclosed in Poulsen’s examples.  
This argument is not persuasive because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  In the instant case, Poulsen discloses vasopressin as a peptide that can be formulated according to their invention therefore one having ordinary skill in the art as of the instant effective filing date would have predicted that vasopressin could have been formulated according to Poulsen’s teachings.  

On page 9, Applicant argues that Poulsen does not disclose the claimed amount of vasopressin.
This argument has been addressed in the new grounds of rejection above.  

The examiner does not agree with Applicant’s assertion on pages 8-10 that Poulsen does not teach the claimed invention for the reasons detailed above.  

On pages 10-12, Applicant presents arguments traversing Harris.  Harris is no longer cited in the rejection under 35 USC 103; however, insomuch as Applicant’s arguments are relevant to the new grounds of rejection, they are addressed as follows:  

On pages 10-11, Applicant argues that Harris teach away from adding chlorobutanol because the chlorobutanol containing composition in Harris’s examples was least stable.  
The inferior stability of the composition containing chlorobutanol is noted; however, Poulsen, which was published well after Harris, indicates that chlorobutanol is suitable to act as a stabilizer for their invention.  Kenney also discloses that chlorobutanol is suitable to act as an antimicrobial agent in compositions containing vasopressin.  See Table 48 on page 53, which discloses an example composition containing vasopressin and chlorobutanol.  As the purpose of Kenney’s invention is to provide stable formulations of vasopressin, one having ordinary skill in the art would have recognized from Kenney that vasopressin stability is not negatively impacted by the presence of chlorobutanol.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617